          Case 2:20-cv-00147-APG-VCF Document 45 Filed 01/07/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 CHARLENE TIBBS,                                          Case No.: 2:20-cv-00147-APG-VCF

 4          Plaintiff                                      Order for Stipulation of Dismissal or
                                                                      Status Report
 5 v.

 6 WELLS FARGO BANK, N.A.,

 7          Defendant

 8         In August 2020, the parties advised the court that they had settled this matter. ECF No.

 9 43. On October 27, 202, they requested a deadline of December 28, 2020 to file a stipulation of

10 dismissal. ECF No. 44. The parties have not filed a stipulation of dismissal.

11         I THEREFORE ORDER that by January 22, 2021, the parties shall file either a

12 stipulation of dismissal or a status report. The failure to do so may result in dismissal of this case

13 without further notice.

14         DATED this 6th day of January, 2021.

15

16
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
